Citation Nr: 1044617	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from June 1960 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The  issue of entitlement to a temporary total rating, 
pursuant to 38 C.F.R. § 4.29 (2010), for a left total knee 
replacement, was raised by the record in a March 2010 
written statement from the Veteran's service 
representative, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for GERD.  In written 
statements in support of his claim, he argues that he experienced 
swallowing difficulty in service that represented the onset of 
his GERD that was diagnosed in March 1993, two years after he was 
discharged from service.  

In his May 2006 notice of disagreement, the Veteran noted that, 
in March 1985, he was seen in service by a physician's assistant 
for complaints of difficulty swallowing food and gagging.  He 
contends that the physician's assistant misdiagnosed his disorder 
but his symtoms remained constant and, after retiring in 1990, he 
gained weight, and his problems increased.  The Veteran points to 
a March 1993 private medical record from R.O'D., M.D., reflecting 
his history of problems with food sticking for eight to nine 
years, and a May 1994 record from G.E., M.D., indicating a long 
history of reflux.  

Service treatment records show that, in March 1985, the Veteran 
complained of difficulty swallowing food and gagged a lot.  
Results of a barium swallow performed at the time were that 
degenerative joint disease was making a mild impression on his 
esophagus.  When examined for retirement in May 1990, a 
gastrointestinal disorder was not noted  A Report of Medical 
History reflects that the Veteran denied that he had or had had 
frequent indigestion, stomach or intestinal problems.  The 
Veteran filed claims for compensation in July 1994 and September 
2001 and made no mention of gastroesophageal reflux disease or 
other gastrointestinal disability.   

Post service, the file contains a March 16, 1993 private medical 
record from R.D.O'D., M.D., that describes the Veteran's 
complaints of burning in his chest with eating and drinking and a 
provisional diagnosis of reflux.  He reported a history that his 
food "sticks" for 8 or 9 years, with increased burning with hot 
beverages and sodas.  

Further, a March 16, 1994 private treatment record from Dr. 
R.O'D. reflects the Veteran's complaints of burning in the 
esophagus when first eating or drinking soda.  A history of 
"slow swallowing" one year ago was noted.  The assessment was 
reflux and an upper gastrointestinal (UGI) series was scheduled. 

According to a May 2, 1994 record from G.C.E., M.D., the Veteran 
had "a long history of reflux" and "has never been treated 
medically" but "one month ago developed some difficulty 
swallowing".  Results of a UGI revealed no evidence of reflux 
esophagitis or peptic ulcer disease by barium criteria but he had 
a small sliding hiatal hernia.  The clinical impression was 
reflux disease.  A March 1996 private medical record includes a 
diagnosis of GERD.

The Board is of the opinion that the Veteran should be afforded 
an appropriate VA examination(s) to determine the etiology of any 
current GERD found to be present.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Recent VA treatment records dated since August 2006 should also 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA medical records regarding 
the Veteran's treatment, for the period 
from August 2006 to the present, to 
specifically include records from the VA 
medical center in Memphis, and records 
from any additional VA and non-VA medical 
providers identified by him.  If any 
records are unavailable, a memorandum 
detailing all efforts to obtain them 
should be placed in the claims file.

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any gastrointestinal 
disorder, including GERD, found to be 
present.  The claims folders and a copy of 
this remand are to be made available to 
and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

a.	Based upon the medical documentation 
on file, the examiner should express 
an opinion as to the diagnosis of any 
gastrointestinal disorder(s), 
including GERD, found to be present.

b.	The examiner is also asked to provide 
an opinion as to whether it is at 
least as likely as not (a 50 percent 
or greater probability) that any 
current gastrointestinal disorder, 
including GERD, had its clinical 
onset during active service or is 
related to any in- service disease, 
event, or injury.  In providing this 
opinion, the examiner is specifically 
requested to consider the complaints 
and findings related to the Veteran's 
report of swallowing difficulty and 
gagging in the March 8, 1985 service 
treatment record, the separation 
examination report, and the 1993 and 
1994 private medical reports.

c.	A complete rationale should be 
provided for all opinions rendered.

3.	After completion of the above, review the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinion 
requested, the report must be returned for 
corrective action.

4.	Finally, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



